COURT OF APPEALS FOR THE
                               FIRST DISTRICT OF TEXAS AT HOUSTON

                                      ORDER ON MOTION



Cause number: 01-14-00417-CV

Style:          Nick Yeh, Individually, Ashdon Inc. d/b/a Impression Bridal, and Emme Bridal,
                Inc., Appellants/Cross-Appellees v. Ellen Chesloff, Appellee/Cross-Appellant

Type of motion:         Motion for rehearing filed January 21, 2016

Party filing motion:    Appellee


         It is ordered that the motion for rehearing is denied.




Judge’s signature:      /s/ Jane Bland
                        Acting for the Court

Panel consists of Chief Justice Radack and Justices Bland and Huddle.




Date: February 9, 2016